Exhibit 10.1

 

THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is dated as of October 28,
2019 and made between:

(1)        MCEWEN MINING INC. (the "Borrower");

(2)        ROYAL CAPITAL MANAGEMENT CORP., in its capacity as Administrative
Agent (the "Administrative Agent"); and

(3)        THE LENDERS party hereto.

RECITALS:

(A)       A credit facility was made available to the Borrower upon the terms
and conditions contained in the credit agreement dated as of August 10, 2018
 between the Borrower, the Administrative Agent and the Lenders party thereto
 (as amended from time to time, the "Credit Agreement").

(B)       The Borrower has requested that the Credit Agreement be amended to
account for its projected Working Capital.

(C)       The Administrative Agent and each of the Lenders has agreed, subject
to the terms and conditions set forth herein, to amend the Credit Agreement as
set forth herein.

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the parties agree as follows:

1          Interpretation

Capitalized terms used in this Amendment and not otherwise defined have the
meanings given to them in the Credit Agreement.  This Amendment is a  Loan
Document.

2          Amendments

Effective on the date of this Amendment, the Credit Agreement shall be amended
by deleting Section 12.01 and replacing it with the following:

"Section 12.01 Working Capital

Its Consolidated Working Capital is not less the amount set forth as at each
Calculation Date indicated in the table below:

 

Calculation Date for Fiscal Quarter ending:

Minimum Consolidated Working Capital

December 31, 2019

$0

March 31, 2020

$10,000,000

June 30, 2020

$10,000,000

 

 







- 2 -

 

September 30, 2020

$0

December 31, 2020 and each Fiscal Quarter thereafter

$10,000,000

 

."

3          Representations and Warranties

The Borrower and the Guarantors represent and warrant to the Administrative
Agent as follows:

(a)        the recitals to this Amendment are true and correct; and

(b)        no Default or Event of Default has occurred or is continuing.

4          General

The Credit Agreement remains in full force and effect, unamended except for the
amendments effected under this Amendment. This Amendment will be governed by and
construed in accordance with the laws of the Province of Ontario and the laws of
Canada applicable therein.

[The remainder of this page intentionally left blank.]

 

 







 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

 

M

 

 

 

 

MCEWEN MINING INC., as Borrower

 

 

 

 

 

 

 

 

By:

/s/ Meri Verli

 

 

 

Name: Meri Verli

 

 

 

Title: Chief Financial Officer

 

 

/s

 

 

 

 

ROYAL CAPITAL MANAGEMENT CORP.,, as
Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ Stephen Rider

 

 

 

Name: Stephen Rider

 

 

 

Title: President

 

 

 

 

 

 

 

 

MARK SHOOM, as Lender

 

 

 

 

 

 

 

 

By:

/s/ Mark Shoom

 

 

 

 

 

 

 

 

 

 

 

/s/ Margaret Haddock

 

 

 

Witness

 

 

/s/ Robert R. McEwe

 

 

 

 

EVANACHAN LIMITED, as Lender

 

 

 

 

 

 

 

 

By:

/s/ Robert R. McEwen

 

 

 

Name: Robert R. McEwen

 

 

 

Title: President

 

 

 

 

 

 

 

STEPHEN RIDER, as Lender

 

 

 

 

 

 

 

 

By:

/s/ Stephen Rider

 

 

 

 

 

 

 

 

 

 

 

/s/ Aly Shoom

 

 

 

Witness

 

 



